Title: From George Washington to Major General Nathanael Greene, 20 December 1779
From: Washington, George
To: Greene, Nathanael


        
          Sir,
          Morris Town Decr 20th 1779.
        
        The distress of a great part of the troops for want of Cloathing, particularly in the essential article of shoes, which would render them useless, should circumstances require the activity of the army, induces me to request your exertions to give the Clothier the assistance he may stand in need of for bringing on his supplies—These have been delayed much longer than I expected for want of the means of transportation; and it is certainly of very great importance in the present posture of things that we should have it in our power to avail ourselves of the

whole of our small force on an emergency. I am Sir Your most Obedt servant.
        The Cavalry will be ordered to Colchester.
      